Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 12 and 13, regarding “allowing…” is indefinite since it is not clear whether contents are extracted.  Similar problems exist in claims 9, 12, and 16.
	Appropriate correction is required.  
Drawings

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (U.S. Patent No. 6,161,169), hereafter referred to as Cheng’169.
	Referring to claim 1, Cheng’169, as claimed, a method for performing a write operation (write process, see Col. 4, lines 13-44 and Fig. 3), the method comprising: selecting, by a host, at least a free write buffer from a plurality of write buffers of a shared memory buffer (SMB) (shared memory buffers 114, see Fig. 1) by accessing a cache structure within the SMB for tracking the free write buffer (all the write processes P[] 202 write data into the shared memory buffers 206, wherein the next free shared memory buffer is selected, see Col. 3, lines 25-42); sending, by the host, (applications and computer instructions cause the read/write processes to execute the steps, see Col. 2, lines 47-67) at least a logical address accessed from the cache structure with respect to the selected write buffer to issue a write- command to a non-volatile memory (nonvolatile memory such as hard disk 118, tape drive 116 and storage device 123, see Fig. 1); receiving a locking instruction of the selected write buffer from the non-volatile memory (locking the semaphore (A) for the available Buffer[i], see Col. 4, lines 25-30 and Fig. 3);  updating a status of the selected write buffer within the cache structure based on the received locking instruction (index of the available Buffer[i] is set to the locked semaphore(s) to select the locked Buffer[i] for writing, see Col. 4, lines 27-30); and allowing the non-volatile memory to extract contents of one or more locked write buffers including the selected write buffer (semaphore W[i] is unlocked to let a read process know that the Buffer[i] is filled and is ready to be read, see Col. 4, lines 35-42 and Fig. 3).
As to claim 2, Cheng’169 also discloses selecting of at least one free write buffer from the plurality of write buffers includes initializing the selected write buffer (all the write processes P[] 202 write data into the shared memory buffers 206, wherein the next free shared memory buffer is selected, see Col. 3, lines 25-42; also note: index of the available Buffer[i] is set to the locked semaphore(s) to select the locked Buffer[i] for writing, see Col. 4, lines 27-30).
As to claim 3, Cheng’169 also discloses the cache structure is a data structure for tracking a logical address of data and statuses within the plurality of write buffers (semaphores to control access to buffers, see Col. 3, lines 43-67), the data structure including, for each write buffer, an entry including a logical block address (LBA) of the data currently in the write buffer, and locked or unlocked state of the write buffer (locking and unlocking a selected shared memory buffer, see Col. 3, line 59 to Col. 4, line 66).
As to claim 4, Cheng’169 also discloses checking by a controller associated with the non-volatile memory an amount of accumulated data in the plurality of write buffers, prior to locking the selected write buffer, for scheduling the extraction of the data from the plurality of write buffers including the selected write buffer into the non-volatile memory (next free shared memory buffer, see Col. 3, lines 30-43).
As to claim 5, Cheng’169 also discloses re-updating the cache structure to unlock the selected write buffer for further usage subsequent to completion of the extraction (semaphore R[j] is unlocked to let a write process know that the Buffer[j] is read and is ready to be written into with new data, see Col. 5, lines 1-8).
As to claim 6, Cheng’169 also discloses the re-updating comprises marking the logical address of data as invalid as a part of unlocking the selected write buffer (R[j] is unlocked to let a write process know that the Buffer[j] is read and is ready to be written into with new data, see Col. 5, lines 1-8; note: ready to be written with new data involves invalidating old data that has already been read).
As to claim 8, Cheng’169 also discloses registering a base address and size of the cache structure (all the write processes P[] 202 write data into the shared memory buffers 206, wherein the next free shared memory buffer is selected, see Col. 3, lines 25-42) associated with the SMB (shared memory buffers 114, see Fig. 1) with the non-volatile memory (nonvolatile memory such as hard disk 118, tape drive 116 and storage device 123, see Fig. 1).
Referring to claim 9, Cheng’169, as claimed, a method for performing a read operation (read process, see Col. 4, line 45 to Col. 5, line 8), the method comprising: detecting, by a host, a logical address in at least one write buffer (the Buffer[j] is read, see Col. 5, lines 1-8 and Fig. 4) of a shared memory buffer (SMB) based on a cache structure within the SMB (shared memory buffers 114, see Fig. 1); and allowing a direct access of the SMB by the host for transferring data from the at least one write buffer to an allocated read buffer to thereby enable a read operation defined by an internal data-transfer within the SMB (semaphore W[i] is unlocked to let a read process know that the Buffer[i] is filled and is ready to be read, see Col. 4, lines 35-42 and Fig. 3).
As to claim 10, Cheng’169 also discloses the access of the SMB is access of a main memory (shared memory buffers 114 within memory 104, see Fig. 1) defined by an internal direct memory access (DMA) operation without requiring a data-transfer across a PCle interface (there is no data transfer across a PCIe interface, see Fig. 1).
As to claim 11, Cheng’169 also discloses issuing a read command (read process, see Col. 4, line 45 to Col. 5, line 8) from the host to a non-volatile memory (nonvolatile memory such as hard disk 118, tape drive 116 and storage device 123, see Fig. 1) in case of non-availability of the logical address in the at least one write buffer (semaphores to control access to buffers, see Col. 3, lines 43-67).
Note claim 12 recites similar limitations of claim 1.  Therefore it is rejected based on the same reason accordingly.
Note claim 13 recites similar limitations of claim 3.  Therefore it is rejected based on the same reason accordingly.
Note claim 14 recites similar limitations of claim 4.  Therefore it is rejected based on the same reason accordingly.
As to claim 15, Cheng’169 also discloses a data transfer interface configured to facilitate an exchange of data between the SMB and the non-volatile memory, wherein the extraction of the contents of the one or more locked write buffers by the non-volatile memory corresponds to a single-step transfer of data across the data transfer interface (Buffer[j] read, see Col. 4, line 46 to Col. 5, line 8).
Note claim 16 recites similar limitations of claim 9.  Therefore it is rejected based on the same reason accordingly.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng’169.
As to claim 7, Cheng’169 also discloses the extraction of the contents of the one or more locked write buffers by the non-volatile memory corresponds to a single step transfer of data to the non-volatile memory from the SMB across PCle (Buffer[j] read, see Col. 4, line 46 to Col. 5, line 8).
However, Cheng’169 does not appear to teach PCIe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement PCIe since the PCIe specification standard provides higher maximum system bus throughput, lower I/O pin count and better performance scaling for bus devices.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
AYBAY (U.S. Publication No. 2010/0246275 A1) discloses methods and apparatus related to a shared memory buffer for variable-sized cells.
He (U.S. Patent No. 6,704,316 B1) discloses push-out technique for shared memory buffer management in a network node.
Brown (U.S. Publication No. 2010/0250699 A1) discloses a method and apparatus for reducing pool starvation in a shared memory switch.
Shung (U.S. Publication No. 2004/0090976 A1) discloses a method and apparatus for shared buffer packet switching.
Koufopavlou et al. (U.S. Patent No. 5,493,652) discloses management system for a buffer memory having buffers of uniform size in which the buffers are divided into a portion of contiguous unused buffers and a portion of contiguous buffers in which at least some are used.
Hahn (U.S. Publication No. 2016/0274797 A1) discloses systems and methods for performing adaptive host memory buffer caching of transition layer tables.
Hopeman et al. (U.S. Publication No. 2003/0196042 A1) discloses system for maintaining a buffer pool.
Huang et al. (U.S. Patent No. 5,682,522) discloses shared memory architecture of graphics frame buffer and hard disk cache.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181